OPINION
CADENA, Chief Justice.
Appellant, City of Laredo, appeals from a judgment of the trial court reversing the order of the Firemen’s and Policemen’s Civil Service Commission of the City of Laredo *582and ordering that appellee Gustavo Guerrero, be reinstated as a policeman of such City and be paid back pay. We affirm.
On March 24, 1980, appellee was indefinitely suspended from the Laredo Police Department by Victor L. Garcia, Chief of Police. In an attempt to comply with the Civil Service statute, Tex.Rev.Civ.Stat.Ann. art. 1269m § 16 (Vernon 1963), a written statement of the reasons for the suspension was filed with the Civil Service Commission. After a hearing, the Commission affirmed the indefinite suspension of appellee. Appellee appealed to the district court which entered the judgment from which the City appeals.
Section 16 of the Civil Service statute provides that the written statement giving the reasons for the suspension “shall not only point out the civil service rule alleged to have been violated by the suspended employee, but shall contain the alleged acts of the employee which the department head contends are in violation of the civil service rules.”
In this case the written statement alleged that appellee “violated Rule II, Section 2, letter ‘g’. Intoxication off duty; and for [sic] letter V, conduct unbecoming an officer.”
In an opinion not yet published, a panel of this Court held that the statement giving the grounds for suspension which charged that the suspended officer “violated Rule II, Section 2, letter ‘p’, Deliberate Insubordination to Superior Officer” was insufficient because it did not identify the rule as a “civil service rule.” Firemen’s & Policemen’s Civil Service Commission of the City of Laredo v. Martinez, 643 S.W.2d 770 (Tex.App.—San Antonio, 1982). We follow that decision.1
It has been said that a suspension of a fireman or policeman under Article 1269m “is a civil action administered by laymen and the charges need not meet the precision or technicality of a criminal indictment.” Firemen’s & Policemen’s Civil Service Commission of the City of Fort Worth v. Lockhart, 626 S.W.2d 492, 494 (Tex.1981). But such statements cannot be construed as permitting a failure to comply with the requirements of the statute. As pointed out in City of San Antonio v. Poulos, 422 S.W.2d 140, 145 (Tex.1967):
The written statement required to be filed with the Commission by the Department Head, when he suspends an officer, need not be highly technical, but Section 16, Article 1269m does contain a simple requirement which in our opinion should be strictly followed. Said Section provides that the statement:
< ‡ $
[SJhall not only point out the civil service rule alleged to have been violated by the suspended employee, but shall contain the alleged acts of the employee which the department head contends are in violation of the civil service rules . .. ’
The written statement in this case does not allege that appellee violated a civil service rule. It fails to “strictly” follow the “simple requirement” of Section 16.
Section 16 contemplates that the required written statement shall be filed with the Commission and immediately thereafter furnish a copy of such statement to the affected employee. If the statement had been addressed to the Commission, it might, perhaps be argued that it can reasonably be inferred that the rules alleged to have been violated were the civil service rules adopted by the Commission of the City of Laredo in exercising the authority granted by Article 1269m § 5. The written statement in this case, however, was addressed to appellee, not to the Commission.
The judgment of the trial court is affirmed.

. In his fourth “cross point,” appellee argues in support of the judgment below, that the chief’s written statement, although it alleges a violation of “Rule II,” fails to “specify what rules” appellee violated, and does not charge a violation of “Civil Service Rules.”